Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 29, 2015




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In re the Matter of the Marriage of                                 No. 46706-2-II

 ELIZABETH A. ROBBINS,

                                 Respondent,

         and

 SAMUEL F. VALDEZ,                                            UNPUBLISHED OPINION

                                 Appellant.

       JOHANSON, C.J. — Samuel Valdez appeals from the trial court’s decree dissolving his

marriage to Elizabeth Robbins. First, Valdez argues that the trial court abused its discretion when

it awarded Robbins one of the parties’ real properties based on the property’s tax assessed value.

Valdez failed to preserve this argument for review and he invited any alleged error. And even if

the merits of his argument are reached, the trial court’s property valuation was not an abuse of

discretion. Second, Valdez argues that the trial court failed to make a fair and equitable division

of the marital property. But the trial court properly acted within its broad discretion. Accordingly,

the trial court’s orders are affirmed.
No. 46706-2-II


                                              FACTS

                                         I. BACKGROUND

       Robbins and Valdez entered their marriage with significant separate property. During the

marriage, they accumulated substantial community property and contributed their labor and funds

to each other’s separate property. Specifically, the parties acquired a five-acre land parcel at 1554

Altoona Pillar Rock Road, Rosburg (1554 property). In 2010, the parties entered an agreement

(the Bruneau Agreement) with Tom and Maryanne Bruneau to eventually sell the 1554 property

for $250,000. In October 2012, the parties separated following a 10-year marriage. After the

parties’ separation, Valdez negotiated a tax assessed value of $130,000 for the 1554 property.

                                             II. TRIAL

       In June 2014, the parties appeared for a three-day dissolution of marriage trial. Regarding

the 1554 property, Robbins testified that the Bruneaus intended to forfeit the property under the

agreement because they could not afford to buy it for $250,000. If Robbins was awarded the

property she would sell it to the Bruneaus for the $130,000 tax assessed value. Robbins entered

the 2013-2014 tax assessment into evidence with no objection from Valdez.1

       In contrast, Valdez testified that the 1554 property was worth $250,000. He could not

remember the Bruneau Agreement’s terms nor did he enter the agreement into evidence.2 Valdez




1
 The parties agreed “to the admissibility of” documents detailing the tax assessed values of the
parties’ real property holdings. 2 Report of Proceedings at 288.
2
  Although the Bruneau Agreement was never admitted at trial, both parties cited to it in their
briefs. The Agreement appears in the Clerk’s Papers because it was submitted on a pretrial motion
within the sealed financial records. Without its admission at trial there is no indication the trial
court considered it.

                                                 2
No. 46706-2-II


also referred to the Bruneau Agreement alternatingly as a “contract” and an “earnest money

agreement” and stated he collected $1,000 per month from the Bruneaus which his counsel referred

to as “rent.” 3 Report of Proceedings (RP) at 394-95. Valdez acknowledged the Bruneaus’

possible forfeiture of the agreement. Throughout trial, Valdez’s arguments directed the court to

consider the value of the “property.” Finally, in his closing, Valdez asserted that “all the parties

agree [the 1554 property is not] worth what the contract indicated the value was” and he asked to

be awarded the property. 3 RP at 512.

                        III. FINDINGS OF FACT AND DISSOLUTION DECREE

       Although Valdez asserted that the parties entered the marriage with close to equal

contributions, the trial court found this was not supported by the evidence. The trial court

determined that overall, Robbins’s testimony was more credible than Valdez’s and largely adopted

Robbins’s tracing to characterize the ownership of the properties. Regarding the 1554 property,

the court found, “The land was sold to Hall/Brunneau [sic] for $250,000.00. Valdez obtained a

revaluation to $130,000.00 as to the land and argued for the $130,000.00 value to be adopted by

the court. The court awards this property value to Robbins.” Clerk’s Papers (CP) at 110.

       The dissolution decree awarded each party their separate property, valued their community

property at $640,981, and ordered an equal division. Valdez received property valued at $432,136

and Robbins received property valued at $208,847. The trial court ordered Valdez to pay Robbins

an equalizing award of $111,645. The trial court also compensated the community for work

performed on the parties’ separate properties and rejected Valdez’s request for an additional award

based on equity.

       The parties’ marriage was dissolved in September 2014. Valdez appeals.


                                                 3
No. 46706-2-II


                                            ANALYSIS

                                       I. THE 1554 PROPERTY

       Valdez argues that the trial court abused its discretion by awarding to Robbins the 1554

property at its taxed assessed value rather than awarding her the Bruneau Agreement as personal

property valued at $245,000—the amount Valdez stated was left owing on the agreement at the

time of trial. Valdez waived this claim and invited any alleged error with respect to it, precluding

review. But even if the merits are reached, substantial evidence supports the trial court’s valuation

of the real property at $130,000.

                                    A. VALDEZ WAIVED HIS CLAIM

       Robbins argues that Valdez failed to argue at trial that the community asset was the

Bruneau Agreement and not the real property itself and, thus, this claim cannot be considered on

appeal pursuant to RAP 2.5(a). Robbins is correct.

       Under to RAP 2.5(a), we do not review any issue, theory, argument, or claim of error not

presented at the trial court level. Lindblad v. Boeing Co., 108 Wn. App. 198, 207, 31 P.3d 1 (2001).

We avoid such review in order to encourage trial court correction of alleged errors and to avoid

unnecessary appeals. Demelash v. Ross Stores, Inc., 105 Wn. App. 508, 527, 20 P.3d 447 (2001).

       As Robbins correctly asserts, Valdez never claimed at trial that the parties’ only community

interest in the 1554 property was the Bruneau Agreement, not in the land itself. Indeed, he never

presented a copy of the Bruneau Agreement to the trial court and stated he was not certain of its

terms. Valdez’s arguments focused on the value of the “property” asset, not an alleged community

asset of a purchase and sale agreement Valdez advocates for now. And during closing, Valdez




                                                 4
No. 46706-2-II


argued he should be awarded the real property, not the agreement. Because Valdez raised this

claim for the first time on appeal, he has waived it.

                                    B. VALDEZ INVITED ERROR

       Robbins also claims that because Valdez argued for an award of the real property

throughout trial, Valdez invited error with respect to his claim that the trial court abused its

discretion in awarding the 1554 property at a value of $130,000. Again, Robbins is correct.

       The doctrine of invited error precludes review when the appellant induces the trial court to

take the action to which error is assigned on appeal. In re Dependency of K.R., 128 Wn.2d 129,

147, 904 P.2d 1132 (1995).

       Valdez induced the trial court to consider awarding the real property when, throughout

trial, his arguments directed the court to consider the value of the “property” and not a personal

property interest in the Bruneau Agreement. Additionally, at closing, Valdez asked to be awarded

the property itself, not the agreement as personal property, and he conceded that “all the parties

agree [the 1554 property is] not worth what the contract indicated the value was.” 3 RP at 511-

12.

       Valdez undermined the ongoing validity of the Bruneau Agreement, thus inducing the trial

court to disregard it and its valuation in favor of the recent, valid tax assessment. He did so by

acknowledging the Bruneaus may forfeit the contract when he stated, “No matter what happens on

this contract, I have no intentions of seeing them leave. I’m quite confident we will work

something out.” 3 RP at 396. This sentiment about the tenuous nature of the contract and his

commitment to “work something out” was clearly counter to a request to award the agreement at

its reported face value.


                                                  5
No. 46706-2-II


        Valdez invited the trial court to award the real property and assign value to the property at

less than $250,000. Valdez’s claim that the trial court erred by awarding the real property, valued

at $130,000, is invited error and he is not entitled to review.

             C. SUBSTANTIAL EVIDENCE SUPPORTS THE 1554 PROPERTY VALUATION

        Valdez argues that the value of the Bruneau Agreement was the $245,000 in principal owed

under the agreement and that the tax-assessed value had no relevance. Even if Valdez’s claim that

the trial court abused its discretion when it awarded the 1554 property at a value of $130,000 is

considered on the merits, the claim still fails.

        Trial courts have broad discretion in distributing property and liabilities in marriage

dissolution proceedings. See RCW 26.09.080. RCW 26.09.080 requires that property divisions

be just and equitable following a consideration of relevant statutory factors including nature and

extent of community and separate property, the duration of the marriage, and the economic

circumstances of each spouse at the time of the division.

        We review the trial court’s dissolution orders, including property division, for abuse of

discretion. In re Marriage of Buchanan, 150 Wn. App. 730, 735, 207 P.3d 478 (2009). A trial

court abuses its discretion when its decision is manifestly unreasonable or based on untenable

grounds or reasons. In re Marriage of Fiorito, 112 Wn. App. 657, 663-64, 50 P.3d 298 (2002).

        A trial court may assign values to property so long as the value is within the range of

evidence presented. See In re Marriage of Soriano, 31 Wn. App. 432, 435, 643 P.2d 450 (1982).

A trial court may have substantial evidence for properly placing a value on a property where the

trial court considers greater and/or lesser values placed on the property by different witnesses. In

re Marriage of Sedlock, 69 Wn. App. 484, 491, 849 P.2d 1243 (1993). Evidence is substantial if


                                                   6
No. 46706-2-II


it exists in sufficient quantum to persuade a fair-minded person of the truth of the declared premise.

In re Marriage of Burrill, 113 Wn. App. 863, 868, 56 P.3d 993 (2002).

       An owner may testify as to his property’s value and the weight to be given to that testimony

is left to the trier of fact. Worthington v. Worthington, 73 Wn.2d 759, 763, 440 P.2d 478 (1968).

It does not matter if other evidence contradicts the value decided by the trial court since credibility

determinations are left to the trier of fact and are not subject to review. Burrill, 113 Wn. App. at

868. The record is reviewed in the light most favorable to the party in whose favor the findings

were entered when determining whether substantial evidence supports the trial court’s finding of

fact on the value of an asset. In re Marriage of Gillespie, 89 Wn. App. 390, 404, 948 P.2d 1338

(1997). Unchallenged findings of fact are verities on appeal. Humphrey Indus., Ltd. v. Clay St.

Assocs., LLC, 176 Wn.2d 662, 675, 295 P.3d 231 (2013).

       Because the emotional and financial interests affected by appeals of marriage dissolution

decrees are best served by finality, trial court decisions in such proceedings are rarely changed on

appeal. In re Marriage of Landry, 103 Wn.2d 807, 809, 699 P.2d 214 (1985); Buchanan, 150 Wn.

App. at 735. Thus, we affirm a trial court’s decision unless no reasonable judge would have

reached the same conclusion. Landry, 103 Wn.2d at 809-10.

       To support his claim, Valdez relies solely on Freeborn v. Seattle Trust & Savings Bank, 94

Wn.2d 336, 340, 617 P.2d 424 (1980). In Freeborn, the court held that a vendor’s interest in a

real estate contract is personal property: “Washington case law supports the conclusion that the

right to receive contract payments under a contract for the sale of real property is personal

property.” 94 Wn.2d at 340. However, this case is distinguishable from Freeborn. 94 Wn.2d at

340. Here, as stated above, no contract was entered into evidence and Valdez called the


                                                  7
No. 46706-2-II


arrangement with the Bruneaus an “earnest money agreement” with “rent” payments, rather than

contract payments under a sale of real property as in Freeborn. 3 RP at 394-95. Thus, Valdez

failed to establish that he had the right to receive payments under a contract for the sale of the

property.

       The evidence presented at trial supports the court’s award of the real property and valuation

at $130,000. First, the 2013-2014 tax assessment of the 1554 property valued the property at

$130,000. Second, the Bruneau Agreement was never entered into evidence so its precise terms

were not before the trial court. Third, the trial court considered both parties’ testimony with respect

to their wishes to be awarded the property, the property’s value, and specifically Robbins’s belief

that the Bruneaus would forfeit the existing agreement leading her to rewrite it for $130,000, and

the trial court found Robbins more credible.

       Finally, in regards to the 1554 property, the court found that “[t]he land was sold to

Hall/Brunneau [sic] for $250,000. Valdez obtained a revaluation to $130,000.00 as to the land and

argued for the $130,000.00 value to be adopted by the court. The court awards this property value

to Robbins.” CP at 110. Valdez does not challenge this finding on appeal and, thus, it is a verity.

Humphrey Indus., 176 Wn.2d at 675.

       The trial court considered the values advocated by the parties and then properly used its

discretion to assign the 1554 property’s value at $130,000. Sedlock, 69 Wn. App. at 491. Any

reasonable trial court could have decided to award the real property at a value based on the tax

assessment. Landry, 103 Wn.2d at 809-10. The trial court’s award of the real property and its

valuation was supported by substantial evidence, was not an abuse of discretion, and is affirmed.




                                                  8
No. 46706-2-II


                                   II. THE EQUALIZING AWARD

       Valdez contends the equalizing award was inequitable and decided in error. He supports

his contentions with three arguments, each of which are addressed in turn. His contentions fail

because the trial court properly exercised its discretion.

              A. THE TRIAL COURT CONSIDERED THE MARITAL ASSETS AS A WHOLE

       First, Valdez argues that the memoranda of decision and the final decree do not show that

the trial court considered the marital assets as a whole when it awarded the equalizing judgment.

This argument is unpersuasive.

       In the decree, the trial court included an asset chart that documents all of the parties’ real

and personal property, community and separate, including reimbursements to Robbins. The

decree’s asset chart includes the trial court’s determined values for each community asset and the

trial court’s notes from trial. The chart documents how the trial court determined the total value

of the community assets and the amount of the equalizing award. In its five-page memoranda of

decision, the trial court demonstrates that it made a reasonable property distribution after

considering all of the parties’ assets. The trial court found Robbins’s testimony more credible and

used her spreadsheet as a “go-by.” CP at 106. The trial court also explains what of the party’s

claims and assessed values it adopted and why, regarding the many properties at issue.3

       The court’s decision was not based on manifestly unreasonable or untenable grounds, but

was a proper evaluation of the facts before it under RCW 26.09.080. Fiorito, 112 Wn. App. at



3
  Among the assets and claims discussed in the memoranda of decision are the parties’ property at
1198 Altoona Pillar Rock Road; Valdez’s equity relief claim, claim for maintenance, and claim
that Robbins induced him to prematurely draw from his worker’s employment and retirement plan;
estimates of work contributed by the parties to Robbins’s cabin; and the parties’ stock and loans,
among others.
                                                9
No. 46706-2-II


663-64. The decree and memoranda of decision lay out the whole of the parties’ properties and

assets and supports the conclusion that the trial court considered all of the parties’ assets when it

made the property division and awarded the equalizing payment to Robbins.

                  B. THE TRIAL COURT ACTED WITHIN ITS BROAD DISCRETION

       Second, Valdez argues that the trial court abused its discretion when it distributed property

based on each spouse’s connections to the property and ignored his counsel’s suggested property

division. This argument fails.

       The trial court’s “broad discretion” to determine what is equitable and just in a dissolution

requires the court to consider not only the nature and extent of the community property, but also

all relevant factors. In re Marriage of Larson & Calhoun, 178 Wn. App. 133, 137-38, 313 P.3d

1228 (2013), review denied, 180 Wn.2d 1011 (2014). A trial court abuses its discretion when its

decision is manifestly unreasonable or based on untenable grounds or reasons. Fiorito, 112 Wn.

App. at 663-64.

       We decline to reach Valdez’s contentions because he fails to support them with authority

or argument. RAP 10.3; Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d

549 (1992) (holding an assignment of error will be waived where there is no supporting authority

or argument). Valdez cites to no authority that a trial court abuses its broad discretion when it

awards property after considering each party’s connection to the property and when it declines to

follow one party’s suggested division of property. Further, Valdez makes no argument why such

considerations would amount to an abuse of discretion. His contentions are waived under RAP

10.3 and Cowiche Caynon. 118 Wn.2d at 809.




                                                 10
No. 46706-2-II


       However, even if not waived, the trial court properly exercised its broad discretion to

consider the parties’ connections to the assets and to reject Valdez’s suggested division of the

property and instead to award the property based on the evidence before it.

       C. THE EQUALIZING AWARD DID NOT RESULT IN A PATENT ECONOMIC DISPARITY

       Valdez argues that the equalizing award of $111,645 is “crushing” and claims that a

manifest abuse of discretion has occurred where a decree results in a patent disparity between the

parties’ economic circumstances. Br. of Appellant at 12. Again, this argument fails.

       To support his contention that the equalizing payment was crushing, Valdez points solely

to the fact that the equalizing judgment is over 17 percent of the total value of the community

property. But he cites no authority to support his contention and makes no argument why this

award results in a patent disparity between the parties’ economic circumstances.

       Robbins responds by citing to several authorities which affirmed the award of an equalizing

judgment, including In re Marriage of Wright, 179 Wn. App. 257, 319 P.3d 45 (2013), review

denied, 180 Wn.2d 1019 (2014). In Wright, a trial court’s division of property awarding more

tangible and liquid assets to one party where the property division accommodated the other party’s

request for specific high-value items was not an abuse of discretion. 179 Wn. App. at 263.

Division One of this court found there was no abuse of discretion where the wife was awarded

$3,369,196 more than her husband given that with his projected earnings after the dissolution, he

would ultimately end up with $2.7 million more than the wife, and given the trial court’s grant of

his requests during dissolution. Wright, 179 Wn. App. at 262-63.

       Here, the equalizing judgment of $111,645 created only a $1.00 imbalance between the

parties as opposed to $3,369,196 in Wright. 179 Wn. App. at 262-63. The trial court here awarded


                                               11
No. 46706-2-II


the husband many of the high-value assets he requested including a community property in

Cathlamet, Washington that Mr. Valdez extensively excavated, his boat, and his airplane, and also

found he is a “very skilled individual who has the ability to find work in his field of construction

or real estate investments.” CP at 107. Although the practical effect of the equalizing award may

be that Valdez must sell some of his real property or other assets, or work to pay the award, he has

not met his heavy burden to show the trial court’s decision represents a manifest abuse of

discretion.

       The trial court considered the overall distribution and found that “[t]he distribution of

property and liabilities as set forth in the decree is fair and equitable.” CP at 123. Valdez does

not challenge this finding on appeal and, thus, it is a verity. Humphrey Indus., 176 Wn.2d at 675.

       In conclusion, Valdez’s arguments are all belied by the record and unsupported by the law.

The trial court properly reviewed the overall distribution of community property within its broad

discretion, and the trial court’s award was not based on untenable grounds and did not result in

patent economic disparity between the parties.

                                       III. ATTORNEY FEES

       Robbins requests attorney fees because Valdez’s appeal is frivolous under RAP 18.9(a),

RAP 18.1, and In re Marriage of Healy, 35 Wn. App. 402, 406, 667 P.2d 114 (1983). Valdez

argues attorney fees should not be awarded to Robbins because they were not awarded below and

there has been no showing of need or of his ability to pay. We agree with Robbins.

          RAP 18.1(a) states a party must request fees in the manner provided by the rule that

grants the party the right to recover attorney fees. Under RAP 18.9(a), on motion of a party, we

may order a party who files a frivolous appeal to pay terms or compensatory damages to the other


                                                 12
No. 46706-2-II


party if harmed by the appeal. In Healy, a father appealed his child support payment to reduce it

by one-half without any factual or legal support for the reduction such that the court found the

issues presented were “so devoid of merit that there is no reasonable possibility of reversal,”

making the appeal frivolous. 35 Wn. App. at 406.

       As in Healy, Valdez’s arguments regarding the 1554 property and the equalizing award

lacked factual or legal support, and his appeal regarding these issues was frivolous. Valdez failed

to preserve his arguments related to the 1554 property and invited any alleged error. Valdez also

did not provide support for his contention that the trial court abused its broad discretion by

awarding an equalizing judgment to Robbins.

       Finally, Robbins was harmed by the frivolous appeal under RAP 18.9(a), given that she

had to pay to respond to the appeal. We reject Valdez’s contentions that because attorney fees

were not awarded below and because Robbins did not make a showing of need or his ability to

pay, fees should not be awarded now because he fails to support those contentions with any

authority or argument. RAP 10.3; Cowiche Canyon, 118 Wn.2d at 809. Valdez cites to no

authority that an appeals court may not award attorney fees if the trial court did not do so. Finally,

RAP 18.9(a) does not require that Robbins make a showing of need or of Valdez’s ability to pay;

she need only show that he brought a frivolous appeal. Because Robbins incurred fees in

responding to this frivolous appeal, Robbins is entitled to attorney fees under RAP 18.9(a), RAP

18.1, and Healy, 35 Wn. App at 405-06.




                                                 13
No. 46706-2-II


        Affirmed.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, C.J.
 We concur:



 WORSWICK, J.




 MAXA, J.




                                               14